Citation Nr: 1732642	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-34 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for other specified and stressor-related disorder (previously characterized as posttraumatic stress disorder (PTSD) with secondary anxiety).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  This current matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

FINDINGS OF FACT

1. The Veteran's service-connected other specified and stressor-related disorder is characterized by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2. The Veteran's service-connected disabilities do not preclude substantially gainful employment.  

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for the service-connected other specified and stressor-related disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.

The Veteran was provided with VA examinations in September 2011, September 2012, and June 2016, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that, in a June 2017 appellate brief, the Veteran's representative contended that a new examination is required, because the June 2016 PTSD examination is too old to adequately evaluate the Veteran's disability.  However, the mere passage of time does not necessitate a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.  

Laws and Regulations

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
 
According to the applicable diagnostic code, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  A GAF score of 51-60 indicates moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Factual Background

In the September 2011 VA PTSD examination, the Veteran was diagnosed with PTSD and assigned a GAF score of 70.  The Veteran stated that in 2002, he voluntarily retired from his employment at a phone company after 32 years.  He reported an improving relationship with his wife, a good relationship with two of his children, a strained relationship with two other children, and one close friendship.  The Veteran endorsed symptoms of depressed mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.

The September 2012 VA PTSD examiner diagnosed the Veteran with PTSD and anxiety disorder, and assigned a GAF score of 55.  The Veteran reported that he had good relationships with his wife, brother, two children, and two grandchildren, although he remained estranged from two of his children.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.

The examiner observed that the Veteran was well groomed, casually dressed, and had good hygiene.  The Veteran was alert and had average reasoning, insight, and judgment with intact memory, attention, and concentration.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.  With respect to employment, the examiner stated that the Veteran would have moderate difficulty with certain coworkers and supervisors, but was able to compensate well at work.  

In the June 2016 VA PTSD examination, the Veteran was diagnosed with other specified trauma and stressor related disorder, and other specified personality disorder.  The examiner remarked that, because the Veteran denied persistently re-experiencing symptoms, he did not qualify for a diagnosis of PTSD.  The Veteran reported that he had good relationships with his wife, two of his children, and four siblings, but strained relationships with two daughters.  The Veteran endorsed symptoms of anxiety, irritability, and exaggerated startle response attributable to the diagnosis of other specified trauma and stressor related disorder.

The examiner observed that the Veteran was casually dressed and had average grooming and hygiene.  The Veteran displayed normal speech and good focus, concentration, and attention.  He denied hallucinations, delusions, obsessive thoughts, compulsive thoughts, homicidal ideation, or suicidal ideation.

The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran's symptoms result in slight limitation on employment, but that he would still be able to function satisfactorily with more effort required in some settings.  

The Veteran has also submitted a number of lay statements in the course of this appeal.  In a September 2011 statement, the Veteran stated that he continued to struggle with PTSD on a daily basis.  In a December 2011 statement, the Veteran stated that he had very few friends and no social life, and that he had not worked since 2002 and retired early as he no longer wanted to put up with "BS."  In a February 2012 statement, the Veteran reiterated that he had struggled with PTSD symptoms for 40 years.  VA treatment records from July 2011 to June 2016 reflect continued treatment for PTSD, depression, and anxiety, with the administration of psychiatric medication to treat the same.  

Other Specified and Stressor-Related Disorder

The Board finds that a rating in excess of 30 percent for the service-connected other specified and stressor-related disorder is not warranted for the entire period on appeal.  Specifically, the Veteran's disorder is characterized by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms the Veteran manifests, such as anxiety, depressed mood, and irritability, do not manifest in the frequency, severity, or duration for the next higher rating of 50 percent.  The Veteran's symptomology has not resulted in occupational and social impairment with reduced reliability and productivity.

To the contrary, the Veteran maintains many positive and healthy relationships, to include a marriage of over 50 years, and strong relationships with four siblings, two children, and two grandchildren.  He reported having one close friend who relocated, and has a close relationship with one brother whom he sees regularly.  He participates in hobbies such as metal detecting and fishing, and performed volunteer work for several years following retirement.  He excelled in his work at a phone company and voluntarily retired after 32 years.  Also, the VA treatment records do not indicate symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, memory impairment, or impaired abstract thinking.

The Board recognizes that the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  The September 2011 and September 2012 VA examination reports indicate some symptoms of a higher rating, such as suicidal ideation and difficulty in establishing and maintaining effective work and social relationships.  VA treatment records also indicate occasional impaired judgment and flattened affect.

Nevertheless, the totality of the evidence-including VA treatment records, VA examination reports, and the Veteran's GAF scores-is not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  Rather, the treatment records and findings of the VA examiners demonstrate that the Veteran had no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board affords the examiners' opinions great weight, as they were based on medical principles and adequate rationale, and the examiners considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board acknowledges the Veteran's statements that he is entitled to a rating in excess of 30 percent based on the effects of his service-connected other specified and stressor-related disorder on his occupational and social functioning.  The Veteran is competent to report psychiatric symptoms of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Rating Schedule criteria generally require medical expertise which the Veteran lacks.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Further, the Board affords greater weight to the objective medical findings and opinions provided by the experts of record.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Even considering the Veteran's lay statements, the totality of the evidence fails to support the assignment of an increased rating for this psychiatric disorder.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran contends that he is entitled to TDIU, because he is unable to work due to his PTSD symptoms.  The Veteran is service connected for other specified and stressor related disorder (30%), bilateral hearing loss (20 %), tinnitus (10%), noncompensable scar of the right forearm, and noncompensable scar of the dorsum right hand.  He has a combined service-connected rating of 50 percent, effective from June 16, 2015.  He does not meet the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether the Veteran meets the criteria for referral for extraschedular TDIU under 38 C.F.R. § 4.16(b). 

The Board finds that referral for extraschedular TDIU is not warranted, as the evidence does not show that the Veteran's service-connected disabilities preclude gainful employment.  None of the Veteran's VA examinations found total occupational impairment.  The September 2012 and June 2016 examiners indicated that the Veteran could work despite some employment limitations due to psychiatric symptoms.  An October 2015 VA audiological examination report indicated no functional loss from tinnitus, and, with respect to functional loss from bilateral hearing loss, the Veteran only reported that he had some trouble hearing without his hearing aids.

The Veteran's stable employment history further supports a finding that the Veteran is capable of gainful employment.  The Veteran was employed for 32 years as a telephone installer and repairmen, and voluntarily retired.  He reported that he did well in his employment and was promoted from his starting position of lineman.  The Veteran's December 2011 statement that he "retired early as [he] no longer wanted to put up with BS" does not indicate that he had to retire due to his service-connected disabilities.  Moreover, a February 2012 VA 21-4192 form completed by his former supervisor indicated no time lost in the preceding 12 months of employment, no concessions made, and no suggestion that the Veteran was forced to retire due to his service-connected disabilities.  Accordingly, in view of the preceding discussion, referral of the Veteran's claim for TDIU to the Director of the Compensation and Pension Service under 38 C.F.R. § 4.16(b) must be denied.  


ORDER

Entitlement to an initial rating in excess of 30 percent for the service-connected other specified and stressor-related disorder is denied.

Entitlement to a TDIU is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


